      Case 3:20-cv-03659-LC-EMT Document 28 Filed 01/07/21 Page 1 of 2



                                                                        Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


LUTHER ARTHUR HORN, III,
    Petitioner,

vs.                                             Case No.: 3:20cv3659/LAC/EMT

MARK S. INCH,
     Respondent.
___________________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 8, 2020 (ECF No. 24). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1).         I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

24) is adopted and incorporated by reference in this order.
       Case 3:20-cv-03659-LC-EMT Document 28 Filed 01/07/21 Page 2 of 2



                                                                     Page 2 of 2

       2.     The Respondent’s motion to dismiss (ECF No. 16) is GRANTED;

and the petition for writ of habeas corpus (ECF No. 1) is DISMISSED as

untimely.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 7th day of January, 2021.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv3659/LAC/EMT
